UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 6, 2014 ADVANCED MEDICAL ISOTOPE CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-53497 80-0138937 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6208 W. Okanogan Ave. Kennewick, WA 99336 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (509)736-4000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.07Submission of Matters to a Vote of Security Holders. On June 6, 2014, the Company held a Special Meeting of Stockholders at 10:00 am Pacific time at the Company’s executive offices at 6208 W. Okanogan Avenue, Kennewick, WA 99336.The issued and outstanding shares of stock of the Company entitled to vote at the special meeting consisted of 130,476,487 shares of Common Stock.The stockholders of the Company voted on one proposal at the Special Meeting, which was approved pursuant to the following final voting results from the Special Meeting: A proposal to approve an amendment to the Company’s Certificate of Incorporation to increase the number of authorized shares of Common Stock from 200,000,000 shares to 500,000,000 shares. For Against Abstentions Broker Non-Votes 0 A copy of the Certificate of Amendment to our Certificate of Incorporation, as filed with the Secretary of State of the Delaware on June 6, 2014, is filed as Exhibit 3.1 to this current report. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Certificate of Amendment to the Certificate of Incorporation of Advanced Medical Isotope Corporation 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ADVANCED MEDICAL ISOTOPE CORPORATION Date: June 6, 2014 By: /s/James C. Katzaroff James C. Katzaroff Chairman and Chief Executive Officer 3
